DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/06/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information lined-through referred to therein has not been considered.
Specification
The abstract of the disclosure is objected to because it exceeds the 150-word limit.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both the crest line and the lower crest line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 3, 6 and 15  are objected to because of the following informalities:  
In claim 3 the phrase “from vestibular and in oral direction” is not grammatically correct.  At least, an article is missing before the word oral.
Claim 6 recites the phrase "which shaping region" is not grammatically correct.
Claim 15 recites the phrase "which rib is" is not grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the claims are meant to be drawn to a dental prosthesis or a dental blank.  The two are entirely separate products.  It appears based on the claim limitations that the claims are meant to be drawn to the blank.
Claim 1 recites the limitation "the anterior dental arch" in line 13 of the page.  There is insufficient antecedent basis for this limitation in the claim as the claim only mentions a dental arch.
Claim 1 recites the limitation "the oral vestibular direction" in line 13 of the page.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the molar region" in line 18 of the page.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the anterior tooth region" in line 19 of the page.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-23 are rejected as being based on a rejected claim.
Claim 2 recites the limitation "the teeth" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the crest line" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “as viewed from vestibular and in oral direction”  the meaning of the phrase is unclear.
Claim 4 recites the limitation "the tooth" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “from oral to vestibular”  the meaning of the phrase is unclear.
Claim 6 recites the limitation "the undulating" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Further the phrase undulating tooth-colored material makes it unclear if this mention is a different material from the tooth-colored material of claim 1.
Claim 9 recites the limitation "the molar region (34)" in line 2 of the claim.  However, claim 1 recites “the molar region (30)”.  Thus, it is unclear if the regions are the same and the reference numbers are incorrect or if there is antecedent basis for  the molar region (34).  
Claim 9 recites the limitation "the premolar region" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “diverge from oral and from vestibular direction”  the meaning of the phrase is unclear and it further appears to not be grammatically correct.
Claim 11 recites the limitation “.. inclined against the disc axis, an inclination increasing a rise of the boundary surface and inclination of the crest line.”   This limitation is unclear.  It is unclear if this limitation is only to the clamping edge or if it meant to limit another feature. It is unclear what a rise of the boundary surface is.  Additionally, the limitation appears to be an incomplete sentence as “an inclination” appears to introduce a new feature.   The feature “inclination of the crest line” is unclear as to what the limitation is meant to limit.  Is it just the crest line has an inclination?
Claim 12 recites the limitation “the angle of inclination” it is unclear which feature in the angle inclination referring to the boundary surface the clamping edge, the crest line, the boundary (from claim 1).
Claim 16 recites a first and second position element on each on one side of the clamping rib, it is unclear if the position element is on the side of the rib itself or on the blank.  Claim 22 is rejected for the same reasons.
Claim 17 recites the limitation “the tooth-colored material (14)”, however claim 1 recites “the tooth-colored material (12)”, thus it is unclear if these are different materials or the same materials.
Claim 19 recites a direction of viewing and an angle of inclination but the subject of the claim is unclear as no subject is mentioned.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Watzke et al. (US 20180071063 A1), herein Watzke.

In regards to claim 1, Watzke teaches a dental prosthesis, produced from a one-piece or two-piece prosthesis blank which is constructed from a gum-colored material and a tooth-colored material [Abstract, Figs. 4, 6].  An occlusion plane extends at a side of the tooth-colored material opposite to the gum-colored material, which gum-colored and tooth-colored materials are bonded together polymerization or adhesive bonding [Abstract, 0012].  The boundary between materials is waved shaped with the wave crests of the tooth-colored material are provided at tooth positions and the wave troughs at interdental space positions [0016, Figs. 4, 6].  The waves are radial in shape [0023, 0045, Figs. 4, 6].  The boundary between the tooth-colored and the gum-colored 15material as viewed from a distal to mesial direction across the course of the dental arch rises in waves towards an occlusal plane, with an average inclination of 15 degrees or more [Figs. 4, 6].   The width and the depth of the wave crests and wave troughs on the outside, that is to say on the vestibular side of the dental arch, may be adapted to the requirements [0056].  It is provided to realize the wave crests and troughs to be narrower and smaller in the area of the incisors, and accordingly to realize them broader and of a larger height in the area of the premolars and above all the molars. This accounts for the different tooth sizes and tooth widths along the course of a human set of teeth [0096].
While Watzke does not teach a singular example of the instantly claimed dental blank, Watzke teaches conventionally known dental blanks comprised of the materials, shapes, inclinations, and thickness changes.  Accordingly, this it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine these features as this is considered a conventionally known combination of features known to form dental blanks and one would have had a reasonable expectation of success. 

In regards to claim 2, Watzke further teaches the wave crests form a crest line across the course of the dental arch, the crest line being inclined towards the occlusal plane and towards the side of the blank adjacent to the teeth [Figs. 4, 6].

In regards to claim 3, Watzke further teaches the crestline of a least a part of the crests follows the Curve of Spee [0061].   The crestline of at least a part of the crests may also be a straight line [0010].  

In regards to claim 4, Watzke further teaches the width and the depth of the wave crests and wave troughs on the outside, that is to say on the vestibular side of the dental arch, may be adapted to the requirements [0056].  It is provided to realize the wave crests and troughs to be narrower and smaller in the area of the incisors, and accordingly to realize them broader and of a larger height in the area of the premolars and above all the molars. This accounts for the different tooth sizes and tooth widths along the course of a human set of teeth [0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the trough for the first molar the largest trough width.  As Watzke teaches the troughs are adjusted to reflect the tooth widths along the course of a human set of teeth, making the largest tooth have the largest width is obvious.

In regards to claim 5, Watzke further teaches the crests and troughs have the same shape or at least remain congruent/consistent over a shaping region extending from oral to vestibular [ 0075, fig. 3, 5].

In regards to claim 6, Watzke further teaches wherein a substantially horseshoe-shaped shaping region is provided within the blank wherein the shaping region has a boundary between the undulating tooth-colored and the gum-colored material [Fig. 6].

In regards to claim 8, Watzke teaches the limitations of claim 6 as set forth above.  Watzke further teaches the tooth colored material extends from the boundary to the occlusal plane, and the gum-colored material extends outside the shaping region to the occlusal plane [Figs. 6, 0105].

In regards to claim 10, Watzke further teaches in the anterior tooth region, to produce a radiate course, the ribs, which are formed by the boundary and correspond to interdental spaces, diverge from oral and from vestibular direction [Figs. 4, 6].

In regards to claim 11, Watzke teaches the limitations of claim 2 as set forth above.  Watzke further teaches the blank is circular disc-shaped [0014].

In regards to claims 12 and 20, Watzke meets claims 12 and 20 as claim 12 and 20 are optional limitation as claim 11 is meet without the inclination and hence the angle of inclination being necessary.

In regards to claims 13 and 21, Watzke further teaches the crests incline from the vestibular to oral direction, 5approximately to the occlusion plane, at an angle of 10 to 40 degrees [Figs, 4, 6].

In regards to claim 14, Watzke further teaches an additional layer of a material having different refractive properties due to different refractive indices compared to the gum-colored and the tooth-colored 10materials,  is arranged between the tooth-colored and the gum-colored material [Fig. 6].

In regards to claim 15, Watzke further teaches an annular protrusion (i.e., rib) is arranged centrally with respect to the height of the blank [0080, Figs. 1, 10-11].

In regards to claim 18, Watzke further teaches the materials of the gum material and the tooth material are plastic [claim 18].  Watzke further teaches the boundary between materials is waved shaped with the wave crests of the tooth-colored material are provided at tooth positions and the wave troughs at interdental space positions [0016, Figs. 4, 6].  Thus, it would have been obvious to one of ordinary skill in the at before the effective filing date to the invention to ensure that the average inclinations at the boundary are realistic to human teeth and gums.  This would lead to the claimed range of inclination.

In regards to claim 19, Watzke teaches the limitations for claim 3 as set forth above.  Watzke further teaches the boundary between materials is waved shaped with the wave crests of the tooth-colored material are provided at tooth positions and the wave troughs at interdental space positions [0016, Figs. 4, 6].  Thus, it would have been obvious to one of ordinary skill in the at before the effective filing date to the invention to ensure that the average inclinations of the gums are realistic to human teeth and gums.  This would lead to the claimed range of inclination.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Watzke et al. (US 20180071063 A1), herein Watzke as applied to claim 1 above, and further in view of Holzner et al. (US 20100015573 A1), herein Holzner.

In regards to claim 16, Watzke further teaches an annular protrusion (i.e., rib) is arranged centrally with respect to the height of the blank [0080, Figs. 1, 10-11].  Watzke does not teach that first and second positioning elements are provided on each side of the rib.
Holzner teaches dental blanks [Abstract].
Holzner teaches it is known to provide markings on at least one side of the blank to indicate the orientation of the blank [0027].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the orientation markings of Holzner on the blank of Watzke.  One would have been motivated to do so to make the loading of the blank into the processing machine easier.  As the profile of Watzke has the annular protrusion it would have been obvious to mark at least the top of the material on the top side of the blank above the protrusion and a second mark could be provided for the bottom below the rib which could include a bar code containing information about the blank. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784